Title: To James Madison from Edmund Pendleton, 6 August 1781
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Edmundsbury, Augt 6th. 1781
Judge of my Anxiety at having pass’d two Long-Long weeks without a line from you or my friend Jones at so critical a juncture, when we hear a busy & importt scene has Opened to the North; The disappointment one week has been accounted for by the loss of the Mail in or near Wilmington, the other, I hope did not proceed from your sickness, as I recollect it was your turn, since I would rather it should have any other cause. perhaps the danger of the Mail may make it improper to communicate any Intelligence at such a time, if so, continue yr silence, as I would foregoe that or any other pleasure rather than risque the smallest Injury to the Cause.
The Enemy we are told remain here, their Vessels some in York River & others in Mock-Jack Bay. they have landed in York & Gloucester & are plundering; whether that, or a more extensive plan, be their design we are yet to learn, In the mean time the Marquis is on the branches of York River, Watching their motions, expecting for some time past, they intended up Potowmack, or up the Bay to Baltimore or the head of Elk, & inclining his March Northward on that Account, to divert which may be the design of the Enemy in this last landing.
Nothing to be depended on hath been handed Us from General Green since the collecting his scattered Detachments had enabled him to look the Enemy in the face. You have probably better Intelligence of him than we. Our Militia keep the field & perform their regular tours of duty with Alacrity, & I fancy the Enemy find recruiting, a dull business here. Our crops are promising, and I hope we shall be able to feed the Army & those who have met devastion from the enemy. I am
Dr Sr Yr mo. Affe
Edmd. Pendleton.
